DETAILED ACTION

Claims 1-20 are pending. Claims 1, 3, 8, 10, 15 and 17 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This non-final office action is in response to the applicant’s response received on 01/28/2021, for the advisory office action mailed on 12/30/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 01/28/20201 have been considered but are moot in view of new ground(s) rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narang et al. (US-PGPUB-NO: 2018/0189035 A1) hereinafter Narang, in further view of Gonzalez (US-PGPUB-NO: 2007/0156742 A1) and Stouse (US-PGPUB-NO: 2017/0140465 A1).

As per claim 1, Narang teaches a method for building an application at a computing device having a hardware processor and a memory store, the method comprising: providing a graphical user interface (GUI) (“GUI 300 can present the canvas view 332 of the code abstraction,” see Narang paragraph [0059]); on a first view of the GUI, displaying a first set of graphical elements corresponding to data connectors from a first source application (“In the canvas view 332, the action objects and data flow connectors comprising the code abstraction can be graphically displayed on a canvas 332,” see Narang paragraph [0059], where the data flow connectors are interpreted as the data connectors); displaying a set of common business objects (“In the canvas view 332, the action objects and data flow connectors comprising the code abstraction can be graphically displayed on a canvas 332,” see Narang paragraph [0059], where the action objects are interpreted as the common business objects); receiving a user selection of a first graphical element from the first set of graphical elements, the first graphical element corresponding to a first data connector; receiving a user selection of a common business object (“The add button 336 can be used to add action objects and data flow connectors to the canvas 345.  The add button 336 can present a pop-up window listing action objects (from the action object library) and/or data flow connectors that can dragged and dropped onto the canvas 332, similar to other graphic software tools,” see Narang paragraph [0060]), where a user can select to add action objects (i.e., common business object) or data flow connectors (i.e., data connectors) onto a canvas); mapping the first data connector to the selected common business object (“This can allow the developer to graphically express relationships between action object input/output stream elements 382 and the data entities 377 of the DEW model 375,” see Narang paragraph [0066]); and wherein the generated application, when executed, displays data in the first template field corresponding to the first data connector mapped to the common business object (“The code generator 255 can represent the software algorithms that synthesize the DEW model 272, presentation 274, and code abstraction 276 into executable software code for a specified platform and/or programming language,” see Narang paragraph [0051]).
Narang does not teach on a second view of the GUI, displaying an application template that includes a plurality of template fields mappable to one or more common business objects; receiving a user selection of a first template field of the plurality of template fields and a user selection of the common business object; mapping the common business object to the first template field. However, Gonzalez teaches displaying, on a second view of the GUI, an application template that includes a plurality of template fields mappable to one or more common business objects (“In some embodiments, the model is referred to as a template.  A template or model can take on any form just so it shows the structure of the object or business object 200,” see Gonzalez paragraph [0021]); receiving a user selection of a first template field of the plurality of template fields and a user selection of the common business object (“FIG. 10 is a screen shot 1000 of the visual designer while the data source or data source 621 is being designated or selected, according to an example embodiment,” see Gonzalez paragraph [0031]); mapping the common business object to the first template field (“In some embodiments, associating the subset of modeling information to the data set 1220 includes mapping the subset of data associated with the data source to a model of the business object,” see Gonzalez paragraph [0034]).
Narang and Gonzalez are analogous art because they are in the same field of software development. Therefore it would have been obvious to one of ordinary skills in the art before the claimed effective filling date to modify Narang’s teaching of application development using graphic objects to bind object sets of different distinct divisions of a software pattern with Gonzalez’s teaching of providing data set to designate specific business objects associated with the representation of the business objects using visual 
Narang modified with Gonzalez does not teach the first source application being selected from a plurality of source applications having different data connectors, wherein the source applications represent different application types, including an email application and at least one other application type and generating an application different that the first application. However, Stouse teaches the first source application being selected from a plurality of source applications having different data connectors (“Turning to FIG. 5, a selection of a first correlated pair graphical element 510 is shown in the user interface 400,” see Stouse paragraph [0081], where a user selects the graphical element 510 which examiner is interpreting as the first source application) wherein the source applications represent different application types, including an email application and at least one other application type (“Other correlated pair graphical elements 512, 514, and 516 are shown in a correlations/time series data sets column 518,” see Stouse paragraph [0081], wherein in the other graphical elements are interpreted as other source applications and one (element 512) is data source coming from an email application (i.e., email opens)) and generating an application different that the first application (“In some embodiments, the value chain connection and visualization server 1120 provides an application service for businesses, organizations, or other entities to aggregate, track, and correlate marketing investment expense over time and visualize a time-shifted value chain that illustrates financial and business impact of the marketing investment expense over time,” see Stouse paragraph [0088], where the value chain visual generated is different from a single graphical elements (i.e., first source application) used to put together the value chain visual which depicts the different correlations pair graphical elements and each cause and effects related to such correlations.) 
Narang, Gonzalez and Stouse are analogous art because they are in the same field of software development. Therefore it would have been obvious to one of ordinary skills in the art before the claimed effective filling date to modify Narang’s teaching of application development using graphic objects to bind object sets of different distinct divisions of a software pattern and Gonzalez’s teaching of providing data set to designate specific business objects associated with the representation of the business objects using visual modeling with Stouse’s teaching of generating a value chain connection to show impacts being derived from different elements and showing the cause and effects based on the correlations of the different elements to deliver a comprehensive full scope assessment.

As per claim 2, Narang modified with Gonzalez and Stouse teaches wherein the user selections of the first graphical element and the common business object are received based on the user dragging the first graphical element to the common business object (“The add button 336 can present a pop-up window listing action objects (from the action object library) and/or data flow connectors that can dragged and dropped onto the canvas 332, similar to other graphic software tools,” see Narang paragraph [0060]).

As per claim 3, Narang modified with Gonzalez and Stouse teaches wherein the first and second views are presented simultaneously on the GUI (“GUIs 300 and 370 can include fields that present identifiers for the component 302, module 304, and project 306 that the code abstraction is associated to inform the developer. The component 302 and module 304 can be logical separations of the software application. The project 306 can represent the software application source files (i.e., software application project 270). In this example, the software application can be a medical application and the code abstraction is for a doctor information component of a doctor module,” see Narang paragraph [0055], where the canvas view 345 is interpreted as the first view which is simultaneously presented with the Input source 320 view which is interpreted as the templates) and Stouse teaches (“FIG 4, where you have two views the “graphical elements” view and the “value chain work area” view), and wherein the generated application displays data from the first source application and a second source application that is of a different application type than the first application (“Turning to FIG. 9, which conceptually illustrates the correlated pair graphical element 514 with time-shifted impact data added to a value chain 950 that is starting to take shape in the value chain work area 520 of the user interface 400,” see Stouse paragraph [0083] and “This is shown in FIG. 10, which conceptually illustrates a value chain visual output area 1000 with a full value chain 1060 that includes several correlation pair graphical elements each connected by cause/effect relationship patterns inherent in their respective time series of data,” see Stouse paragraph [0083], wherein the value chain visual is generated using graphical elements (i.e., first source application and second source application) used to put together the value chain visual which depicts the different correlations pair graphical elements and each cause and effects related to such correlations.
As per claim 4, Narang modified with Gonzalez and Stouse teaches further comprising displaying at least one common business object in response to the user selection of the first graphical element, the at least one common business object being displayed based upon its relevance to the first graphical element (“GUI 370 can present a parameter map view 334 of the first 368 action object selected in the canvas view 332.  In GUI 370, the canvas 332 can be replaced with a parameter map of the action object called `first` 368,” see Narang paragraph [0065]).

As per claim 5, Narang modified with Gonzalez and Stouse teaches further comprising displaying at least one common business object in response to the user selection of the first template field, the at least one common business object being displayed based upon its relevance to the first template field (“The information is also held in a node 220 which in turn also represents a grouping of information such as data and logic which are held in fields 221 and 222.  Also under the root 210 and node 220 is a sub node 230.  Sub node 230 holds another grouping of information that includes data and logic that are held in fields 231, 232,” see Gonzalez paragraph [0020]).

As per claim 6, Narang modified with Gonzalez and Stouse teaches further comprising displaying a prompt in response to receiving the user selection of the first graphical element, wherein the prompt suggests at least one common business object and asks the user for input regarding selecting the suggested at least one common business object (“To populate or determine what data will be within a data source 621, the data source is selected and a pull-down menu that includes the structure of the business object 121 is placed in a pop-up menu 1010.  The pop-up menu includes boxes that can be used to select the various info objects or the various fields, nodes, or sub nodes associated with the business object 121,” see Gonzalez paragraph [0031]).

As per claim 7, Narang modified with Gonzalez and Stouse teaches further comprising displaying, on the first view of the GUI, a visual indicator of the mapping of the first data connector to the selected common business object (“The output 354 for findMain 350 can be connected to a return 366 action object with a data flow connector 360.  Data flow connector 360 can indicate that the output 354 of findMain 350 is to be the input of the return 366 action object.  Thus, data flows from findMain 350 to return 366, as indicated by the arrowhead,” see Narang paragraph [0063]).

As per claims 8-14, these are the non-transitory, computer readable medium claims to method claims 1-7, respectively. Therefore they are rejected for the same reasons as above. 

As per claims 15-20, these are the system claims to method claims 1-6, respectively. Therefore they are rejected for the same reasons as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ding et al. (US-PGPUB-NO: 2010/0325605 A1) teaches implementing a graphical modeling tool in a web-based environment enabling a user to import a domain-meta model comprising a number of meta model elements.
Keren et al. (US-PGPUB-NO: 2007/0157096 A1) teaches presenting a plurality of web services to a user through a graphical user interface, with each web service comprising at least one web method.
Merissert-Coffinteres et al. (US-PGPUB-NO: 2009/0164604 A1) teaches processing markup-based descriptor language to deploy an application to accomplish execution of the application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193